CORRRECTED NOTICE OF ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2022 was filed after the mailing date of the Notice of Allowance on 29 June 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Imseon Song (Reg. No. 76,000) on 8 August 2022.
The application has been amended as follows: 
1. (Currently Amended) A negative current collector, comprising:
a support layer; and 
a conductive layer disposed on at least one of two opposite surfaces of the support layer in a thickness direction of the support layer, 
wherein 
the support layer has a smaller density than the conductive layer,
the conductive layer has a thickness D1 satisfying 300nm≤D1≤2µm, and
when the negative current collector has a tensile strain of 1.5%, the conductive layer has a sheet resistance growth rate T satisfying T≤2.5% 
the conductive layer comprises copper, or copper alloy; and
the support layer comprises polyethylene terephthalate,
wherein the support layer has a thickness D2 satisfying 2µm≤D2≤10µm. 
2. (Original) The negative current collector according to claim 1, wherein the conductive layer has a volume resistivity in a range of 1.3×10-8 Ω·m to 1.3×10-7 Ω·m.
3. (Cancelled)
4. (Original) The negative current collector according to claim 1, further comprising a protective layer, wherein the protective layer is disposed between the conductive layer and the support layer; and/or the protective layer is disposed on the surface of the conductive layer facing away from the support layer.
5. (Original) The negative current collector according to claim 4, wherein the protective layer comprises one or more of a metallic material or a metal oxide material.
6. (Original) The negative current collector according to claim 4, wherein the protective layer has a thickness D3 satisfying 1nm≤D3≤200nm and D3≤0.1D1.
7. (Currently Amended) The negative current collector according to claim 1, wherein the satisfies 2µm≤D2≤6µm.
8. (Cancelled) 
9. (Currently Amended) The negative current collector according to claim 1
10. (Currently Amended) The negative current collector according to claim 1, wherein the support layer has an elongation at break greater than or equal to that of the conductive layer; and/or,
the support layer has a Young’s modulus E satisfying E≥4GPa
11. (Original) The negative current collector according to claim 1, wherein the conductive layer is a vapor deposited layer or an electroplated layer.
12. (Original) A negative electrode plate, comprising:
a negative current collector; and
a negative active material layer disposed on the negative current collector
wherein the negative current collector is the negative current collector according to claim 1.
13. (Original) An electrochemical device, comprising:
a positive electrode plate; 
a negative electrode plate; and 
an electrolyte, 
wherein the negative electrode plate is the negative electrode plate according to claim 12.
14. (Original) An apparatus, comprising the electrochemical device according to claim 13.
15. (Original) The negative current collector according to claim 1 wherein the conductive layer has a thickness D1 satisfying 500nm≤D1≤1.5µm.
16. (Canceled)
17. (Original) The negative current collector according to claim 1, wherein the conductive layer has a volume resistivity in a range of 1.3×10-8 Ω·m to 3.3×10-8 Ω·m.
18. (Original) The negative current collector according to claim 4, wherein the protective layer comprises one or more of nickel, chromium, nickel-based alloy, copper-based alloy, aluminum oxide, cobalt oxide, chromium oxide, or nickel oxide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 26 January 2022 in combination with the amendments above are persuasive to overcome the prior art as a whole.  Specifically, while the prior art teaches similar combinations of PET and Cu layers for a current collector in a battery, the claimed properties including when the negative current collector has a tensile strain of 1.5%, the conductive layer has a sheet resistance growth rate T satisfying T≤2.5% is neither inherent or obvious in view of the prior art.  As seen in the instant specification (Table 5), the sheet resistance growth rate varies widely among PET/Cu current collectors and applicant has a showing of unexpected results which are reasonably commensurate in scope with the claimed ranges that shows an unexpected benefit of overcurrent resistance for the claimed range of sheet resistance growth rate which is not taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723